Dissenting Opinion by
Hoffman, J.:
I respectfully dissent.
The majority relies on a quotation from the record which would have furnished doubtful support for an explicit finding that relator waived his constitutional right to counsel. As a basis for reversing the determination that there was no waiver, however, the quoted language is simply inadequate.
As the majority correctly notes, our Supreme Court has recently shifted the burden of proof of “non-waiver” to the relator in a narrow class of cases: “[W]here relator refused to have the Court appoint a lawyer to represent him and this refusal appears of record, the *278accused must show by a preponderance of the evidence that the waiver was not understandingly and intelligently made. . . .” Commonwealth ex rel. Wright v. Cavell, 422 Pa. 253, 258, 220 A. 2d 611 (1966).
In Wright, however, the court had asked the accused :
“Q. Do you have an attorney to represent you?
“A. No, Sir.
“Q. Do you want to hire an attorney of your own choosing?
“A. No, Sir.
“Q. Do you want the Court to appoint an attorney to represent you?
“A. No, Sir.”
Commonwealth ex rel. Wright v. Cavell, supra, at 255 (emphasis supplied). In short, the record in that case clearly showed an offer of appointed, as opposed to retained, counsel.
In the present case, the relevant portion of Judge Mook’s inquiry was considerably less specific:
“Q. Do you have an attorney?
“A. No, Sir, I haven’t.
“Q. Do you want one?
“A. No, I don’t.”
Furthermore, the relator in this case specifically alleged in his petition that he did not understand Judge Mook to have offered “free” counsel. The habeas corpus court obviously believed him, since it issued the writ. No such contention appears to have been raised in the Wright case.
Assuming, for the sake of argument, that relator did fail to prove “non-waiver” by a preponderance of the evidence, a narrow question is before us. The burden-shifting rule announced in Wright is concededly applicable to a limited class of cases. Should it have been expanded to cover the facts of the case now before us? In my view, the whole trend of the criminal law, *279and especially the constitutional decisions of the last two years, militate against the majority’s affirmative answer.
Thus, in Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court of the United States held that appointed counsel must be offered to an indigent accused while he is in “custodial interrogation.”
“In order fully to apprise a person interrogated of the extent of his rights under this system then, it is necessary to warn him not only that he has the right to consult with an attorney, but also that if he is indigent a lawyer will be appointed to represent him. Without this additional warning, the admonition of the right to consult with counsel would often be understood as meaning only that he can consult with a lawyer if he has one or has the funds to obtain one. The warning of a right to counsel would be hollow if not couched in terms that would convey to the indigent — the person most often subjected to interrogation — the knowledge that he too has a right to have counsel present. . . . [0]nly by effective and express explanation to the indigent of this right can there be assurance that he was truly in a position to exercise it.” Miranda v. Arizona, supra, at p. 473.
If so specific an offer is required in behalf of an accused before he may be questioned in the police station, then a higher degree of caution must surely be exercised when he is before the court which may deprive him of his liberty, or even his life. Cf. Escobedo v. Illinois, 378 U.S. 478 (1964).
The burden-shifting rule announced in Commonwealth ex rel. Wright v. Cavell, supra, should therefore be applied only to those cases which show a clear offer and rejection of “free, court-appointed counsel,” on the record. This is not such a case.
Finally, it should be noted that this case presents special circumstances, which are highly relevant on the *280question of “waiver.” Relator’s formal education ended with the fourth grade. It may be true, as the majority urges, that he was expelled from school because of poor health, “and not because of any intellectual deficiency.” But we may nonetheless infer from his lack of schooling that he is a functional illiterate. Plainly, he was ill-equipped to face the complex machinery of a criminal prosecution alone.
For these reasons, I would affirm on the able opinion of Judge Mencer in the court below.